Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 5, 2009, on the financial statements of American Real Estate Assets, Inc. for the period ended January 31, 2009 and for the period from October 14, 2008 (inception) to January 31, 2009, included herein on the registration statement of American Real Estate Assets, Inc. on Form S-1, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida May 11, th Street. Suite 107 • Boca Raton, FL Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermanecom
